Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, after restriction requirement, are presently pending. Claims 1, 5, 8, 12, and 15, after restriction election, have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/19, 3/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/801,446, filed 11/2/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Restriction Election
Applicant elects Species II, without transverse, for further examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,551,933,. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recite similar features with a broader scope of its patent application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0327293 A1, Grabowski et al. (hereinafter Grabowski) in view of US 2015/0128067 A1, Wong et al. (hereinafter Wong).


As to claim 1, Grabowski discloses a computer-implemented method for media sharing, comprising: determining a physical location of a sender electronic device (pars 0006, 0023, determining the location of the mobile device); 
retrieving a floor plan corresponding to the physical location of the sender electronic device(pars 0006, 0023-0024, 0080, 0106, an interface to display location of the BMS device relative to the location of the mobile device); 
determining a zone boundary corresponding to the physical location of the sender electronic device (Figs 6-7, 16-17; pars 9926, 0031, 0034, 0041, 0047, 0078, 0085,  building zone(s) within a predetermined distance of the mobile device); 


rendering a floor plan view on the sender electronic device (pars 0023-0025, identifying and displaying a list of nearby BMS devices based on the location of the mobile device in a given floor plan); 
rendering a graphical representation of the potential recipient electronic devices on the floor plan view (pars 0023-0025, displaying an augmented reality view of the building with locations of mobile device and BMS devices); 
rendering a media selection interface on the sender electronic device (Figs 6, 12; pars 0023-0025, display interface), wherein the media selection interface displays a plurality of media items selectable for sending to at least one potential recipient; 
receiving a selection for at least media item of the plurality of media items from the media selection interface (pars 0081, 0178-0179, 0181, augmented reality display includes one or more selectable icons; pars 0050, 0077, 0101, selecting a user interface for monitoring/controlling particular zone); and sending the one or more media items to the at least one potential recipient electronic device in response to detecting a swipe motion on the floorplan view toward the at least one potential recipient electronic device (par 0184).Grabowski also discloses receiving a request for a graphical visualization for presentation on a user interface of the mobile device (e.g. receiving a user interface request action) (par 0137) but does not expressly teach sending the one or more media items to the at least one potential recipient electronic device in response to detecting a 
Wong, in the same or similar field of endeavor, further teaches teach the media selection interface displays a plurality of media items selectable for sending to at least one potential recipient (pars 0014, 0027-0028, 0034, 0052) and sending the one or more media items to the at least one potential recipient electronic device in response to detecting a swipe motion on the floorplan view toward the at least one potential recipient electronic device (Figs 1-3; pars 0003-0005, 0011-0012, 0014, sharing media data among user devices in response to a user action; pars 0031, 0056, 0063, claim 4, the user action including swiping gesture on the user interface feature).
Therefore, consider Grabowski and Wong’s teachings as a whole, it would have been obvious to one of skill in the art prior to filing date of invention to incorporate Wong’s teachings as described in Grabowski for sharing the floor plan views on the mobile device with other BMS devices.

2-4. (Withdrawn)
As to claim 5, Grabowski as modified discloses the method of claim 1, wherein generating a list of potential recipient electronic devices within the zone boundary comprises: detecting presence of a plurality of recipient electronic devices via a received signal strength indication (Grabowski: pars 0026, 0084-0086, 0088, 0098-0099, detecting BMS devices using signal strength received); determining a position of 

As to claim 8, it is a device claim encompassed claim 1.  Rejection of claim 1 is therefore incorporated herein.
9-11. (Withdrawn)

As to claim 12, it is rejected with the same reason as set forth in claim 5.
13-14. (Withdrawn)

As to claim 15, it recites a computer program product for the device recited in claim 8.  Rejection of claim 8 is therefore incorporated herein.  It is noted that specification excludes transitory computer readable medium (par 0047).

16-20. (Withdrawn)

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUN SHEN/
Primary Examiner, Art Unit 2661